DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Claims 55, 57, 58, 82, 83 and 85-97 are pending upon entry of amendment filed on 1/11/22.

3. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 55, 57, 58, 82, 83 and 85-97 are allowed.  

IN light of Applicant’s response filed on 1/11/22, the rejection of record has been withdrawn.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because the most pertinent prior art (WO2004/094409, of record) teaches IDO works as an oxidoreductase that catalyzes the rate limiting step in tryptophan metabolism and elevation of IDO activity depletes tryptophan in local cellular environment.  The IDO activity has been shown to be elevated in human tumor patients.

The declaration filed on 6/23/21 states the IDO peptides upto 25mer showed immune and clinical response in cancer patients that is commensurate with the scope of the claims filed on 1/11/22.

4.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
January 25, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644